Citation Nr: 1328523	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO. 10- 06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating in excess of 10 
percent prior to June 1, 2012 and in excess of 30 percent 
from June 1, 2012 for atrophy of the right upper arm.

2. Entitlement to a compensable initial rating prior to 
February 29, 2012 and in excess of 10 percent from February 
29, 2012 for radiculopathy of the left lower extremity.

3. Entitlement to a compensable initial rating prior to 
February 29, 2012 and in excess of 10 percent from February 
29, 2012 for radiculopathy of the right lower extremity.

4. Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right upper extremity.


REPRESENTATION

Veteran represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2009 and September 2012 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York. 

In a January 2009 rating decision, the RO granted service 
connection for radiculopathy of the right upper extremity 
and assigned a 10 percent evaluation; granted service 
connection for radiculopathy of the left upper extremity and 
assigned a noncompensable rating; granted service connection 
for radiculopathy of the bilateral lower extremities and 
assigned a noncompensable rating; and continued a 10 percent 
rating for atrophy of the right arm. The Veteran appealed 
the assigned ratings.

The issues were remanded in February 2012 for further 
development of record,  to include treatment records and for 
the conduct of VA examinations to determine the current 
severity of the disorders.

In the September 2012 decision, the RO increased the rating 
for atrophy of the right upper arm from 10 to 30 percent, 
effective June 1, 2012; for radiculopathy of the left lower 
extremity from noncompensable to 10 percent, effective 
February 29, 2012; and for radiculopathy of the right lower 
extremity from noncompensable to 10 percent, effective 
February 29, 2012. Applicable law mandates that when a 
Veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993). 

While the Veteran subsequently submitted a notice of 
disagreement (NOD) to the effective date assigned for the 
ratings, he had already perfected an appeal to his increased 
rating claims. A dispute as to the effective date assigned 
for a grant of a staged rating is essentially a dispute as 
to the rating assigned prior to the effective date of the 
staged rating. Accordingly, the Veteran's claim for an 
earlier effective date is already part and parcel of his 
increased rating claims. Therefore, the earlier effective 
date claims are redundant of the increased rating claims, 
and the Board shall consider the two claims as a single 
claim.

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal, albeit, a duplicate copy of the November 
2008 VA examination.

The issue of entitlement to an increased rating in excess of 
10 percent prior to June 1, 2012 and in excess of 30 percent 
from June 1, 2012 for atrophy of the right upper arm is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Prior to February 29, 2012, the Veteran's service-
connected radiculopathy of the right and left lower 
extremities were manifested by no objective medical evidence 
of any motor function loss or sensory loss detected at that 
time. 

2. As of February 29, 2012, the Veteran's service-connected 
radiculopathy of the right and left lower extremities were 
manifested by objective medical evidence of decreased 
sensation, numbness, tingling, and weakness, which more 
nearly approximates mild incomplete paralysis of the 
posterior tibial nerve.

3. The Veteran's service-connected radiculopathy of the 
right upper extremity was manifested by objective medical 
evidence of numbness, tingling, weakness, and decreased 
sensation, which more nearly approximates moderate 
incomplete paralysis of the musulocutaneous nerve.


CONCLUSIONS OF LAW

1. Prior to February 29, 2012, the criteria for a 
compensable initial rating for the right lower extremity 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Codes (DCs) 8520, 8521, 8525, 8599 (2012).

2. As of February 29, 2012, the criteria for an initial 
rating in excess of 10 percent for radiculopathy of the 
right lower extremity have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.159, 4.124a, Diagnostic Code (DC) 8520, 8521, 
8525, 8599 (2012).

3. Prior to February 29, 2012, the criteria for a 
compensable initial rating for the left lower extremity have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic 
Codes (DCs) 8520, 8521, 8525, 8599 (2012).

4. As of February 29, 2012, the criteria for an initial 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code (DC) 8520, 8521, 8525, 8599 
(2012).

5. The criteria for an initial 10 percent rating for 
radiculopathy of the right upper extremity have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 
(DCs) 8515, 8516, 8517, 8599 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required 
to apply. This includes statutes published in Title 38, 
United States Code ("38 U.S.C.A."); regulations published in 
the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of 
Appeals for the Federal Circuit (as noted by citations to 
"Fed. Cir.") and the Court of Appeals for Veterans Claims 
(as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the 
issue under appellate consideration and its decision must 
also include separately stated findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 
C.F.R. § 19.7 (implementing the cited statute); see also 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction. The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) provides that VA has a 
duty to notify the Veteran of any information and evidence 
needed to substantiate and complete a claim and to assist 
the Veteran in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159(b), (c) (2012).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

VA has complied with its duty to notify the Veteran through 
a notice letter dated in April 2008 which informed the 
Veteran of all required elements for service connection, how 
VA determines disability ratings, and how VA determines 
effective dates.

VA has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and 
pertinent treatment records, and providing an examination 
when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The 
RO has obtained the Veteran's STRs, VA medical records, and 
private treatment records. Additionally, the Veteran was 
provided with VA peripheral nerve examinations in November 
2008 and February 2012. These examinations are thorough and 
adequate for the purpose of deciding these claims. In 
Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court 
held that "examination reports are adequate when, as a 
whole, they sufficiently inform the Board of a medical 
expert's judgment on a medical question and the essential 
rationale for that opinion" even when the rationale does not 
explicitly "lay out the examiner's journey from the facts to 
a conclusion" ((citing Acevedo v. Shinseki, 25 Vet. App. 
286, 293 (2012) (noting that the law imposes no reasons-or-
bases requirement on examiners)); see also D'Aries v. Peake, 
22 Vet. App. 97, 104 (2008) (holding that an examination is 
adequate when it is based on consideration of the claimant's 
medical history and describes the disability in sufficient 
detail so that the Board's evaluation of the disability will 
be a fully informed one).

Neither the Veteran nor his representative has raised 
questions about the adequacy of those examinations. Unless 
the claimant challenges the adequacy of an examination or 
opinion, the Board may assume that the examination report 
and opinion are adequate and need not affirmatively 
establish the adequacy of the examination report or the 
competence of the examiner. Sickels v. Shinseki, 643 F.3d, 
1362, 1365-66 (Fed. Cir. 2011) (holding that although the 
Board is required to consider issues independently raised by 
the evidence of record, the Board is still "entitled to 
assume" the competency of a VA examiner and the adequacy of 
a VA opinion without "demonstrating why the medical 
examiners' reports were competent and sufficiently 
informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-
1291 (Fed. Cir. 2009) (holding that the Board is entitled to 
assume the competency of a VA examiner unless the competence 
is challenged). But even when this is challenged, the Board 
may assume the competency of any VA medical examiner as long 
as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. See Cox v. Nicholson, 20 
Vet. App. 563 (2007).

The RO has substantially complied with the Board's prior 
February 2012 remand to obtain treatment records and a VA 
peripheral nerves examination. The record is sufficient for 
rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) ((remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with)). 

All relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the claimant in 
developing the facts pertinent to his claims. Essentially, 
all evidence available to VA that could substantiate the 
claims has been obtained. There is no indication in the 
claims file that there are additional available relevant 
records that the VA has not yet been obtained that would be 
relevant to the appeal. Although the Veteran was awarded 
vocational rehabilitation benefits in May 1992, there is no 
reasonable possibility that any vocational rehabilitation 
records would substantiate the Veteran's claims for an 
increased rating as any available record evidence would be 
far outweighed by more contemporaneous and probative 
treatment records and VA examinations during the appeal 
period.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained. In fact, the Veteran in a June 2008 VCAA 
Notice Response stated that he had no other information or 
evidence to give VA to substantiate his claims.

There is therefore no further notice or assistance to the 
Veteran required to fulfill VA's duty to assist the Veteran 
in the development of the claims. See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

The Veteran was initially granted service connection for 
radiculopathy of the bilateral upper and lower extremities 
in a January 2009 rating decision. He was assigned a 10 
percent disability evaluation for his radiculopathy of the 
right upper extremity and 0 percent disability evaluations 
for his radiculopathy of his left upper extremity and 
bilateral lower extremities, all effective October 18, 2002. 
In a September 2012 rating decision, the RO increased the 
rating for the Veteran's radiculopathy of the left and right 
lower extremity from a noncompensable to 10 percent 
disabling, both effective February 29, 2012. The Veteran 
disagrees with the rating assignments and contends that 
higher ratings are warranted.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1. Separate diagnostic codes identify the 
various disabilities. 38 C.F.R, Part 4.

The Court has held that an appeal from an initial rating is 
a separate and distinct claim from a claim for an increased 
rating. See Fenderson v. West, 12 Vet App 119 (1999). 
Therefore, in matters concerning an initial rating, separate 
ratings can be assigned for separate periods of time based 
on facts found, a practice known as "staged" ratings. See 
Fenderson, 12 Vet. App. 125-26. The Court since has extended 
this practice even to cases that do not involve initial 
ratings, so also established ratings. Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 
(1996). The United States Court of Appeals for Veterans 
Claims (Court) clarified that although pain may be a cause 
or manifestation of functional loss, limitation of motion 
due to pain is not necessarily rated at the same level as 
functional loss where motion is impeded. See Mitchell v. 
Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 
13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 
421 (1995); Schafrath, 1 Vet. App. at 592. Instead, the 
Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 
and 4.45, the possible manifestations of functional loss 
include decreased or abnormal excursion, strength, speed, 
coordination, or endurance (38 C.F.R. § 4.40), as well as 
less or more movement than is normal, weakened movement, 
excess fatigability, and pain on movement (as well as 
swelling, deformity, and atrophy) that affects stability, 
standing, and weight-bearing (38 C.F.R. § 4.45). Thus, 
functional loss caused by pain must be rated at the same 
level as if the functional loss were caused by any of the 
other factors cited above. Therefore, in evaluating the 
severity of a joint disability, VA must determine the 
overall functional impairment due to these factors.

VA treatment records dated from April 2003 to October 2008 
reflect complaints of pain of the lower and upper 
extremities. An April 2003 MRI (magnetic resonance imaging) 
noted diffuse disc/ridge at C5-6. There was evidence of mild 
canal and bilateral foraminal stenosis. The disc/ridge 
contacted and effaced the ventral aspect of the cervical 
cord. However, there was no definite evidence of abnormal 
signal on this testing. 

A July 2003 VA treatment record reflects that the Veteran 
complained of weakness pain, and numbness in the extensor 
part of the forearm. He also complained of  persistent right 
lower back pain radiating down through the buttocks into the 
thigh extending into the anterior leg with intermittent 
numbness and restricted movement from pain. Upon physical 
examination, the Veteran had decreased range of motion of 
the neck, atrophy of the right bicep muscle, weakness of the 
right bicep, and bracheoradialis and extensor carpi radialis 
with possible ulnaris sensory loss in extensor forearm in 
patch distribution on the right with decreased bicep and 
brachiuoradialis reflex on right.  However, the remainder of 
the examination was normal.  With regard to the lower 
extremities, the sensory examination was normal. However, 
the motor examination was limited by reported "give-way" 
weakness due to pain. He was assessed with right C-6 
radiculopathy and right lower back/lower extremity pain. 

An April 2004 VA treatment record noted that pain was well-
controlled with daily Neurontin. A January 2005 VA treatment 
record noted isolated left thigh pain possibly related to 
current neurological diagnosis, chronic pain syndrome, right 
C-6 radiculopathy, and lower back pain. 

A February 2005 VA treatment record showed no motor weakness 
in the femoral distribution and reflexes 2+ b/1 for the 
knees and ankles. The remainder of the examination was 
normal and unchanged. He complained of numbness in the left 
anterolateral thigh.

An October 2008 VA examination reflects complaints of 
radiating pain and discomfort in both arms and legs. 
However, the Veteran reported to the examiner that there 
were no incapacitating episodes, flare-ups, problems with 
repetitive use, or interference with his employment or daily 
activities. He did not report bowel or bladder changes or 
weakness. 

Upon physical examination, the deep tendon reflexes were 
even, but brisk at 3/4 in the lower extremities and 2/4 in 
the upper extremities. Muscle tone was normal with a 
negative clonus. His motor strength was 5/5 distal and 
proximal in both upper extremities. Sensation was grossly 
intact to light touch. There was no axial tenderness, 
deformities, pain to palpation, or muscle spasms. He rotated 
to his right 60 degrees and to the left 50 degrees, side 
bends were right 20 degrees, side bends left 25 degrees, 
extends 25 degrees, and flexes with complaints of pain. 
There was no additional loss of joint function due to pain, 
fatigue, or lack of coordination after repetitive motion of 
the cervical spine. Although the testing was not conducted 
with a view towards ascertaining his right upper extremity 
disorder, the Veteran was diagnosed with prior compression 
fracture of the C-5 myelomalacia myelopathy. 

During a November 2008 VA peripheral nerves examination, the 
Veteran complained of pain that radiated down both arms and 
legs. He indicated the sensation was worse in his right leg. 
He also reported some numbness in his right arm and leg. As 
to his right upper extremity, he denied incapacitating 
episodes, flare-ups, interference with his employment or 
daily activities, and any bowel or bladder changes or 
weakness. He reported that he had constant neck pain, and 
muscle spasms, symptoms of radiculopathy, and cervical 
myelopathy. His alleged that his pain ranged from 7 to 9 out 
of 10 (10 being the worst).  

Upon neurological examination, no gross paralysis and no 
gross atrophy were noted. The Veteran was alert, oriented, 
and cooperative. Apart from his neck movements which were 
restricted and are not presently at issue, there were no 
cervical paravertebral muscle spasms noted. Motor strength 
on the right upper extremity of deltoid and biceps was 4/5 
and 5/5 on the left upper extremity. There was no atrophy of 
the lower extremities. Muscle tone and volume were normal on 
the lower extremities. With regard to reflexes, the right 
brachioradialis 1, left brachioradialis 2 to 2.5. Knee jerks 
on the right were 2.5 and left were 2+. Ankle jerks were 2+. 

Significantly as it bears upon his lower extremity function, 
it was noted that the Veteran's gait was normal and there 
was no sensory deficit detected. Sensation to pinprick was 
diminished subjectively on the right arm at the C5-C6 
distribution of the right deltoid and right biceps area. 
There was no sensory loss in the hand. The Veteran was 
diagnosed with status post- spinal cord condition at the 
level of C-5; right cervical radiculopathy C5-C6; and mild 
cervical myelopathy. There was no gross paralysis or 
atrophy. The Veteran had a mild right upper extremity 
weakness. Although the Veteran reported that the pain 
interfered with his physical and sedentary job functions, he 
maintained employment. The Veteran had cervical 
radiculopathy moderately severe on the right, and the MRI 
showed cervical contusion at C5 and myelomalacia. Although 
the Veteran reported symptoms of mild, intermittent weakness 
and numbness of the lower extremities, there was noted no 
objective evidence of any motor function loss or sensory 
loss detected at that time. 

A November 2008 MRI noted moderate compression deformity of 
C-5 with a focus of myelomalacia in the cord at this level. 
There were multi-level spondylitic changes.

A February 2012 VA examination of the Central Nervous System 
Diseases noted that the Veteran was diagnosed with a central 
nervous condition and spinal cord injuries. The Veteran's 
symptoms consisted of arm and leg pain, numbness, and 
weakness. He had a twitching sensation in both arms and 
reported that he felt pain to touch. He denied any 
urinary/bowel incontinence, but had urgency. His central 
nervous system condition did not require continuous 
medication for control. The Veteran was right hand dominant. 
He had muscle weakness in the upper and lower extremities. 
He did not have a voiding dysfunction or a history of 
recurrent symptomatic urinary tract infections or erectile 
dysfunction. As previously, his gait was normal. His 
strength was 5/5 for left and right elbow flexion, wrist 
flexion, wrist extension, grip, pinch, knee extension, ankle 
plantar flexion, and ankle dorsiflexion, but 4/5 for right 
elbow extension. His right and left biceps, triceps, 
barchioradialis, knee, and ankle were 2+. He had right upper 
extremity muscle atrophy with moderate right upper extremity 
muscle weakness and no left upper extremity muscle weakness 
and no right lower extremity muscle weakness or left lower 
extremity muscle weakness. 

The examiner was not able to differentiate what portion of 
the symptomatology or neurological effects above were caused 
by each diagnosis. The Veteran did not use assistive 
devices. His function was not so diminished that amputation 
with prosthesis would equally serve the Veteran. It was 
noted that his central nervous system disability impacted 
his ability to work in that he could not use his right arm 
for prolonged periods of time for heavy lifting.

In a February 2012 VA examination the Veteran was noted to 
have muscle atrophy of the right bicep. However, the 
examiner noted that he had 5/5 strength for right and left 
elbow flexion, elbow extension, wrist flexion, wrist 
extension, grip, pinch, knee extension, ankle plantar 
flexion, and ankle dorsiflexion. Right and left biceps, 
triceps, knee, and ankles were 2+, but brachioradialis was 
3+. He had normal sensation testing for light touch on the 
right and left shoulder area, inner/outer forearm, 
hand/fingers, upper anterior thigh, thigh/knee, lower 
leg/ankle, and foot/toes. His gait was again noted to be 
normal. His right radial, median, musculocutaneous, 
circumflex, long thoracic, and ulnar nerves were normal. His 
sciatic nerve, external popliteal, anterior tibial, internal 
popliteal and posterior tibial nerves were normal. 

The examiner noted that the Veteran did not use any 
assistive devices as normal mode of locomotion. There was no 
functional impairment of an extremity such that no effective 
function remained other that which would be equally well- 
served by the amputation with prosthesis due to his 
peripheral nerve conditions. An EMG was not performed. The 
radiculopathy did not impact his ability to work. The VA 
examiner concluded that based on review of the electronic 
records and claims file as well as the Veteran's history and 
examination, his symptoms were "moderate" in severity. He 
also stated that the right arm atrophy prohibited tasks that 
involved heavy lifting and physically challenging tasks. 

The Veteran has reported loss of feeling, constant tingling, 
numbness, and paresthesis of both hands, arms, legs, and 
feet. He noted "cramps and vibrations of the nerves" and a 
radiating, sharp, stabbing pain in his legs and arms. He 
also reported cramping in his toes and an inability to move 
his toes for several minutes. The Veteran related that he 
had no feeling in his limbs at night and he ambulated with a 
sharp pain that radiated up the insoles of his feet through 
the inside of his legs. He noted the sharp pain subsided and 
his legs became numb when he sat for a long period of time. 
He indicated that his arms were "weak and heavy" and he 
reported that any light touch caused a pain sensation 
resulting in arm jerks. He used a transcutaneous electronic 
stimulation (TENS) machine on his legs and arms and an 
inversion table to alleviate his back pain and headaches. He 
stated that he considered the appeal satisfied if he was 
granted a 20 percent for each limb. (See January 2010 Notice 
of Disagreement).

Radiculopathy of the Right and Left Lower Extremities

Prior to February 29, 2012, the Veteran has been assigned a 
noncompensable rating for his service-connected 
radiculopathy of the right and left lower extremities 
pursuant to 38 C.F.R. § 4.12a, DCs 8599-8525 (2012). When a 
particular disability is not listed among the diagnostic 
codes, a code ending in "99" is used; the first two numbers 
are selected from the portion of the schedule most 
approximating a Veteran's symptoms. 38 C.F.R. § 4.27. 
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the specific basis for the evaluation 
assigned. 38 C.F.R. § 4.27. In this case, DC 8599 refers to 
peripheral neuropathy and/or radiculopathy of the lower 
extremities, while the more specific DC 8525 refers to 
paralysis of the posterior tibial nerve.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, tropic 
changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 
38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves. The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less 
than the type of picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.

Under DC 8525, complete paralysis of all muscles of the sole 
of foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed; adduction is weakened; 
plantar flexion is impaired is rated 30 percent disabling. 
Incomplete paralysis that is "severe," "moderate," and 
"mild" is rated as 20, 10, and 10 percent disabling, 
respectively.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate in degree. In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123.

The criteria for a compensable rating for the Veteran's 
bilateral lower extremities, prior to February 29, 2012, 
have not been met or approximated. A July 2003 VA treatment 
record noted normal sensory examination of the lower 
extremities, albeit, the motor examination was limited by 
"give-way" weakness due to pain. The Veteran was assessed 
with right C-6 radiculopathy and right lower back/lower 
extremity pain. However, a February 2005 VA treatment record 
showed no motor weakness in the femoral distribution and the 
reflexes were 2+ b/1 for the knees and ankles. The remainder 
of the examination was normal and unchanged. 

The November 2008 VA examiner noted that there was no 
atrophy of the lower extremities. Muscle tone and volume 
were normal. With regard to reflexes, the knee jerks on the 
right were 2.5 and left was 2+ and ankle jerks were 2+. 
There was no Babinski sign or ankle clonus. His gait was 
normal and there was no sensory deficit detected. The 
examiner also stated that the symptoms of mild, intermittent 
weakness, and numbness of the lower extremities did not 
include any objective evidence of any motor function loss or 
sensory loss detected at that time. 

A compensable rating under any diagnostic codes requires 
mild incomplete paralysis of the posterior tibial nerve, 
sciatic nerve, common peroneal nerve, and moderate 
incomplete paralysis of the superficial peroneal nerve. See 
DC 8520-8525. There is no medical evidence prior to February 
29, 2012 that would warrant higher ratings or demonstrate 
any incomplete paralysis of the posterior tibial nerve, 
sciatic, common peroneal, and/or superficial peroneal 
nerves. A compensable rating for the Veteran's service-
connected radiculopathy of the right and left lower 
extremities is therefore not warranted.

Further, a compensable rating under DC 5284 (for rating foot 
injuries) is not warranted. Diagnostic Code 5284 provides 
for a 10 percent rating for a moderate foot injury. The Code 
is not applicable because it is intended to evaluate foot 
injuries not otherwise enumerated under the rating schedule. 

The Veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the Veteran's belief 
that his service-connected radiculopathy of the right and 
left lower extremities have worsened. However, the objective 
clinical findings do not support his assertions for the 
reasons stated above. As the preponderance of the evidence 
is against the Veteran's claims for increased ratings for 
his service-connected radiculopathy of the right and left 
lower extremities, prior to February 29, 2012, the benefit-
of-the-doubt doctrine is not for application, and increased 
ratings must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55.

As of February 29, 2012, the Veteran has been assigned a 10 
percent disabling evaluation for his service-connected 
radiculopathy of the right and lower extremities pursuant to 
38 C.F.R. § 4.12a, DC 8525.

Increased ratings in excess of 10 percent are not warranted 
for the Veteran's service-connected radiculopathy of the 
right and lower extremities as of February 29, 2012. The 
neurological findings on clinical testing are not shown to 
more closely approximate a severe incomplete paralysis of 
the posterior tibial nerve or complete paralysis of the 
posterior tibial nerve. Based on results from the February 
2012 VA peripheral nerves examinations, there has been no 
evidence of atrophy or loss of tone in the muscles, loss of 
muscle strength, significantly decreased motor function or 
sensory loss, or complete paralysis. He had 5/5 strength for 
the knee extension, ankle plantar flexion, and ankle 
dorsiflexion. Right and left biceps, triceps, knee, and 
ankles were 2+. He had normal sensation testing for light 
touch on the upper anterior thigh, thigh/knee, lower 
leg/ankle, and foot/toes. His gait was normal. His sciatic 
nerve, external popliteal, anterior tibial, internal 
popliteal and posterior tibial nerves were normal. The 
February 2012 VA examiner described the Veteran's symptoms 
as moderate. As such, increased ratings in excess of 10 
percent disabling are not warranted for the Veteran's 
service-connected radiculopathy of the right and left lower 
extremities, as of February 29, 2012, under DCs 8520, 8521, 
8522, or 8525. 

The Veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the Veteran's belief 
that his service-connected radiculopathy of the right and 
left lower extremities, as of February 29, 2012, have 
worsened. However, the objective clinical findings do not 
support his assertions for the reasons stated above. As the 
preponderance of the evidence is against the Veteran's 
claims for increased ratings in excess of 10 percent for his 
service-connected radiculopathy of the right and left lower 
extremities, as of February 29, 2012, the benefit-of-the-
doubt doctrine is not for application, and increased ratings 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55. 
 
B. Radiculopathy of the Right Upper Extremity

The Veteran has been assigned a 10 percent disability rating 
for his service-connected radiculopathy of the upper right 
extremity pursuant to 38 C.F.R. § 4.12a DCs 8599-8517, 
effective October 18, 2002. As mentioned previously, DC 8599 
refers to peripheral neuropathy of the upper extremities, 
while the more specific DC 8517 refers to paralysis of the 
musculocutaneous nerve.

Under DC 8517, moderate incomplete paralysis of the 
musculocutaneous nerve warrants a 10 percent evaluation for 
both the major and minor extremities. Severe incomplete 
paralysis of the musculocutaneous nerve warrants a 20 
percent evaluation for both the major and minor extremities.

DCs 8613, 8713, 8616, 8715, 8616, 8717, 8617, and 8717 
address the criteria for evaluating neuritis and neuralgia 
of the median, ulnar, and musculocutaneous nerves or the 
lower radicular group. Peripheral neuralgia characterized 
usually by a dull and intermittent pain in the typical nerve 
distribution is given a maximum rating of moderate 
incomplete paralysis. 38 C.F.R. § 4.124. Neuralgia is 
defined as pain extending along the course of a nerve. 
Dorland's Illustrated Medical Dictionary 1281 (31st ed. 
2007). Peripheral neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is given a maximum rating of 
severe incomplete paralysis. 38 C.F.R. § 4.123. Neuritis is 
defined as inflammation of a nerve, causing pain and 
tenderness. Dorland's Illustrated Medical Dictionary 1282 
(31st ed. 2007).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a, DC 8517 (2012). When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree. Id. The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor. 
Id.

It should also be noted that nonspecific words such as 
"moderate" or "severe" are not defined in these diagnostic 
codes. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decision is "equitable and just." See 38 C.F.R. § 4.6.

A rating in excess of 10 percent for the Veteran's right 
upper extremity has not been met. The evidence indicates 
that the Veteran's symptomatology is most appropriately 
described, at best, as moderate incomplete musculocutaneous 
nerves.

During the appeal period, the Veteran has complained of 
pain, weakness, twitching sensation, and numbness of the 
right arm. However, in July 2003, the Veteran had a normal 
sensory examination of the right arm except for weakness in 
the right bicep, bracheoradialis, extensor carpal radialis, 
and possible ulnari sensory loss in extensor forearm. 
Subsequent examinations reflected normal strength in the 
deltoids, triceps, wrist extensors, and grip. (See November 
2008 VA examination and February 2012 examination report). 
He exhibited power in the right upper extremity that was 
intact. Sensory testing revealed intact light touch and 
pinprick sensation in the right upper extremity except for 
diminished subjectively on the deltoid and right bicep area. 
Repetitive motion did not demonstrate any obvious weakness 
or pain. The February 2012 examiner described the Veteran's 
disability as moderate. 

A higher rating under DCs 8515 and 8516 is not for 
application as there was no sensory loss of the right hand 
and/or impairment of the median and ulnar nerves. Although a 
July 2003 VA treatment record noted "possible ulnaris 
sensory loss in extensor forearm," subsequent examinations 
have confirmed no sensory loss in the right hand or median 
and ulnar nerve impairment, as indicated in the November 
2008 and February 2012 peripheral nerves examination. 
Specifically, the February 2012 VA examiner noted normal 
sensation testing for light touch on the right inner/outer 
forearm and hand/fingers and concluded that the Veteran's 
symptoms were moderate in severity. The Veteran's right 
radial, median, musculocutaneous, circumflex, long thoracic 
and ulnar nerves were normal.

The neurological findings on clinical testing are not shown 
to more closely approximate a severe incomplete paralysis or 
complete paralysis. The musculocutaneous nerve was described 
as normal in February 2012 nor was there loss of flexion of 
elbow and suppination of forearm. An increased rating in 
excess of 10 percent is not warranted for the Veteran's 
service-connected radiculopathy of the right upper extremity 
under DC 8517.

Further, the Veteran's statements of pain, weakness, 
numbness, and tingling are encompassed within the criteria 
for incomplete paralysis. The Veteran is competent to report 
his symptoms, and the Board does not doubt the sincerity of 
the Veteran's belief that his service-connected 
radiculopathy has worsened. However, the objective clinical 
findings do not support his assertions for the reasons 
stated above. 

As noted the Veteran has been separately rated as 30 percent 
disabling under DC 5303 for atrophy of the right upper arm. 
His claim for an increased evaluation is remanded below for 
consideration of a higher rating. The evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided. See 38 C.F.R. § 4.14. In the 
Board's judgment, the symptoms of the Veteran's service-
connected radiculopathy of the right upper extremity has 
been sufficiently described such that they can be 
dissociated from his muscle atrophy of the right arm. See 
generally Mittleider v. West, 11 Vet. App. 181 (1998).  For 
example, the February 2012 DBQ examiner stated that the 
right arm atrophy prohibited tasks that involved heavy 
lifting and physically challenging tasks. Overall, the 
evidence is insufficient to show that the Veteran has severe 
incomplete paralysis or complete paralysis of the right 
upper arm.

The criteria are not met for an initial rating higher than 
10 percent for radiculopathy of the right upper extremity. 
And this has been the case since the filing of this claim, 
so the Board cannot "stage" the rating under Fenderson.

As the preponderance of the evidence is against the 
Veteran's claims for an increased rating in excess of 10 
percent for his service-connected radiculopathy of the right 
upper extremity, the benefit-of-the-doubt doctrine is not 
for application, and the increased rating must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has also considered whether referral for an 
extraschedular rating is appropriate. Ratings are generally 
based on average impairment, and that the rating schedule 
represents, as far as is practicable, the average impairment 
of earning capacity. See 38 C.F.R. § 3.321(a), (b) (2012). 
However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.3211 
(b) (2012). In Thun v. Peake, 22 Vet. App. 111 (2008), the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted. First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Id. at 115-16. Second, 
if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
therefore found to be inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those 
provided by the regulation as 'governing norms. Id. Third, 
if the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating. Id. 

As noted above, the Veteran's radiculopathy of the upper and 
lower extremities primarily involves minimal numbness, 
weakness, mild incomplete paralysis, and pain. Such 
impairment is specifically contemplated by the rating 
criteria. See 38 C.F.R. § 4.124a, DCs 8515, 8516, 8517, 
8520, 8521, 8522, 8255. Although the Veteran reported that 
his inability to lift heavy items impairs his employment, 
such symptomatology is attributed to the service-connected 
muscle atrophy of the right arm. Regardless, the Veteran is 
able to maintain meaningful employment. 

Accordingly, the Board finds that the Veteran does not 
present such an exceptional or unusual disability picture 
that the available schedular evaluations for his 
radiculopathy of the bilateral upper and lower extremities 
are inadequate. Therefore, the Board concludes that referral 
for consideration of an extraschedular rating is not 
warranted in this case. See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 





ORDER

Entitlement to a compensable initial rating prior to 
February 29, 2012 and in excess of 10 percent from February 
29, 2012 for radiculopathy of the left lower extremity is 
denied.

Entitlement to a compensable initial rating prior to 
February 29, 2012 and in excess of 10 percent from February 
29, 2012 for radiculopathy of the right lower extremity is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the right upper extremity is denied.


REMAND

A July 2012 VA examiner for the muscles (separate from the 
February 2012 examiner for the peripheral nerves) stated 
that the Veteran was scheduled for an EMG, which was needed 
to establish a diagnosis and provide a medical opinion and 
that the Veteran did not report for the appointment. It is 
unclear whether the Veteran received notice of the scheduled 
EMG.  Given that the Veteran has consistently kept all other 
VA appointments, the Veteran should be afforded one more 
opportunity to have an EMG.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
Veteran's complete treatment records 
from the Vista East Orange VA treatment 
facility, dated since November 2008.

2. Then, the RO/AMC must arrange for a 
VA muscle examination with an EMG 
(unless the VA examiner states in 
writing that an EMG is unnecessary). 
The following considerations will 
govern the examination:

The claims folder and a copy of this 
remand will be provided to the examiner 
for review in conjunction with the 
examination. The examiner must 
acknowledge receipt and review of these 
materials in any report generated by 
the examination.

The examiner will be advised that the 
purpose of the examination is to 
ascertain the severity of the service-
connected atrophy of the right upper 
arm. The Veteran is already in receipt 
of service connection for the disorder 
in question - any discussion of the 
source or etiology of the disorder is 
only relevant to the extent that it may 
provide information as to the severity 
of the disorder.

The examiner must respond to each of 
the following inquiries for the 
service-connected right upper extremity 
atrophy:

Ascertain from the Veteran his 
subjective report of the functional 
impairment resulting from service-
connected atrophy of the right upper 
arm. THEN DETERMINE BY ANY CLINICAL OR 
OTHER TESTING WHETHER THE SUBJECTIVE 
REPORTS ARE SUBSTANTIATED EITHER BY 
MEDICAL, CLINICAL OR OTHER EVIDENCE. 

IS THERE FUNCTIONAL IMPAIRMENT DUE TO 
THE VETERAN'S RIGHT UPPER ARM ATROPHY? 
IF SO, IS THE FUNCTIONAL IMPAIRMENT 
SEVERE, MODERATELY SEVERE, MODERATE, OR 
SLIGHT? 

In addition to any other evidence now 
of record or which will be obtained as 
a result of this remand, the examiner's 
attention is called to the following 
matters of record:

The November 2008 VA peripheral nerves 
examination report; and a January 2010 
Notice of Disagreement, in which the 
Veteran reports subjective complaints 
with respect to his upper extremities.

3. Thereafter, the RO/AMC will review 
the claims file and ensure that the 
development actions have been conducted 
and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4. The RO/AMC must then readjudicate 
the claim for an increased rating for 
his service-connected right arm atrophy 
disability, including consideration of 
all of the evidence of record. If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision. The 
Veteran and his representative will be 
then given an appropriate opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


